                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


EVERETTE L. CARRIGG,                               18-cv-13538
PATSY O. CARRIGG,
                                          HON. TERRENCE G. BERG
                  Plaintiffs,

      v.

GENERAL R.V. CENTER, INC.,                  ORDER GRANTING
CORNERSTONE UNITED, INC.,                 DEFENDANTS’ MOTIONS
THE HUNTINGTON NATIONAL                  FOR SUMMARY JUDGMENT
BANK

                  Defendants.


     Plaintiffs Everette L. Carrigg and Patsy O. Carrigg purchased a

used recreational vehicle (“RV”) from Defendant General R.V. Center,

Inc. (“General RV”). According to the Carriggs, shortly after they

purchased the RV, it became clear the vehicle was defective and not safe

for its intended use. Plaintiffs are now asserting claims for violation of

the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301 et seq., breach of

express and implied warranties, fraudulent misrepresentation, and

breach of contract. The case is before the Court on motions for summary

judgment filed by General RV and by Defendant Cornerstone United,
Inc., a party to the service contract Plaintiffs purchased through General

RV. ECF Nos. 22, 23. For reasons explained below, the Court will grant
Cornerstone’s and General RV’s motions for summary judgment.

                            BACKGROUND

     In late 2016, Plaintiffs Everett Carrigg and Patsy Carrigg, a retired

couple in their mid-to-late 70’s, purchased a used 2013 Thor Challenger
recreational vehicle (“RV”) from Defendant General R.V. Center, Inc.

(“General RV”). ECF No. 16, PageID.494 (Am. Compl.). As part of the

sale, Plaintiffs traded in their old RV and agreed to pay an additional
$62,228.33. Id. at PageID.496; ECF No. 22-1, PageID.562 (“Purchase

Agreement”). Along with the Thor Challenger RV, they also purchased a

three-year service warranty serviced by Cornerstone United, Inc. ECF

No. 16, PageID.494. Plaintiffs contend that throughout the process of

purchasing the RV a General RV salesman, Julius “Juice” Tatum, as well

as other agents of General RV—including a sales manager, financing
manager,        general   manager,       and   service   manager—made

misrepresentations about the condition and quality of the RV, as well as

the applicable warranties. ECF No. 16, PageID.496; ECF No. 29-2,

PageID.722–23 (Patsy Carrigg Aff.). These alleged misrepresentations,

which Plaintiffs say they relied on to their detriment, form the basis of

this lawsuit.

     According to Plaintiffs, representatives of General RV on multiple

occasions averred that the RV they ultimately purchased was in excellent

condition and “came with the remainder of a 10-year manufacturer’s

bumper-to-bumper factory warranty that specifically covered any
                                     2
structural defects.” ECF No. 16, PageID.496; ECF No. 29-2, PageID.722–

23. Contrary to General RV’s alleged representations that the vehicle was

“like new” at the time of purchase, Plaintiffs contend the RV had “major

structural damage” and, as they later claim to have discovered, had
previously been totaled and its chassis replaced with a salvage chassis.

ECF No. 16, PageID.497; ECF No. 29-2, PageID.730. The advertised

“bumper-to-bumper” manufacturer’s warranty had in fact expired in
2014, two years before Plaintiffs purchased the vehicle. ECF No. 35,

PageID.1005     (Celina    Tyler    Aff.).   Plaintiffs   further   urge    that

representatives of General RV misrepresented the scope of the three-year

Cornerstone warranty they purchased at the dealership, reassuring them

that the warranty would cover any needed repairs to fix structural or

mechanical problems with the vehicle. ECF No. 29-2, PageID.724.
Essentially, Plaintiffs maintain that General RV’s salesman and

managers made express oral representations to them about the condition

of   the   vehicle   and   the     manufacturer’s    warranty,      that   those

representations were false, and that Plaintiffs relied on them to their

detriment.

      The purchase agreement governing the RV’s sale is a two-sided

document with an “all-caps” integration clause above the purchasers’

signature line explaining that the written agreement contains the entire

agreement between Plaintiffs and General RV. ECF No. 22-1,

PageID.562. That provision also alerts signatories to other terms and
                                       3
conditions contained in the agreement—including an “as is” and

exclusion of warranties provision located on the reverse side of the

agreement. Id. The integration clause reads:

     THIS PURCHASE AGREEMENT CONTAINS THE ENTIRE
     UNDERSTANDING BETWEEN GENERAL RV AND
     PURCHASER. NO ONE HAS AUTHORITY TO MAKE ANY
     REPRESENTATION BEYOND THIS AGREEMENT. NO
     OTHER REPRESENTATIONS OR INDUCEMENTS,
     VERBAL OR WRITTEN HAVE BEEN MADE, WHICH ARE
     NOT CONTAINED ON THIS DOCUMENT. PURCHASER
     HAS NOT RELIED ON ANYTHING NOT WRITTEN INTO
     THIS PURCHASE AGREEMENT SUCH THAT NOTHING
     ELSE IS THE BASIS OF THE BARGAIN OR IS
     ENFORCEABLE AGAINST GENERAL RV, EVEN IF
     ALLEGED TO BE A MISREPRESENTATION. BY SIGNING
     BELOW,    PURCHASER    ACKNOWLEDGES      THAT
     PURCHASER HAS RECEIVED A COPY OF THIS
     AGREEMENT AND THAT PURCHASER HAS READ AND
     UNDERSTANDS THE TERMS OF THIS AGREEMENT,
     INCLUDING THOSE PRINTED ON THE REVERSE SIDE,
     WHICH INCLUDE AN “AS IS” CLAUSE, A NON-
     REFUNDABLE DEPOSIT STATEMENT, AND A CHOICE
     OF LAW AND FORUM SELECTION CLAUSES
     INDICATING THAT MICHIGAN LAW APPLIES TO ALL
     POTENTIAL DISPUTES AND THAT ALL CLAIMS MUST
     BE FILED IN MICHIGAN.

ECF No. 22-1, PageID.562.
     The “as is” purchase warning and express exclusion of warranties

on the reverse side of the agreement states:

     EXCLUSION OF WARRANTIES, “AS IS” PURCHASE
     PURCHASER UNDERSTANDS THAT THERE MAY BE
     WRITTEN WARRANTIES COVERING THIS RV, BUT

                                   4
     THAT THESE WARANTIES ARE OFFERED BY THE
     MANUFACTURER           OF       THE      RV . . . . PURCHASER
     UNDERSTANDS          THAT        DEALER         OFFERS       NO
     WARRANTIES, EXPRESS OR IMPLIED, ON THIS RV.
     THIS RV IS SOLD “AS IS” BY DEALER, AND DEALER
     DISCLAIMS ALL WARRANTIES EXPRESS OR
     IMPLIED, INCLUDING, BUT NOT LIMITED TO ANY
     IMPLIED WARRANTY OF MERCHANTABILITY OR
     FITNESS FOR A PARTICULAR PURPOSE. This
     document is not a warranty and nothing that Dealer says or
     does creates a warranty . . . . This is true even if Purchaser
     purchases a service contract . . . . Also, since Dealer provides
     no warranties from Dealer, any written warranty from a
     manufacturer of the vehicle or its components is Purchaser’s
     sole and exclusive remedy for any problem that Purchaser
     may have with the vehicle or any appliance or component.
ECF No. 22-1, PageID.563. This “as is” provision is the eleventh of
sixteen different terms and conditions described on the reverse side of

the purchase agreement:




The font, which is small and somewhat difficult to read, appears to be no

larger than that used for other provisions on this same page of the

purchase agreement, though portions of the “as is” disclaimer are
capitalized, and some parts both capitalized and bolded. ECF No. 22-1,

PageID.563. No other provision in the purchase agreement is both

capitalized and bolded. See id.
     Plaintiffs also signed a separate General RV “as is” and warranty
                                    5
disclaimer form, thereby again acknowledging that the RV was
purchased “as is” and that the two-sided purchase agreement is “the only

document that contains the terms and conditions of [the] agreement with

General RV.” ECF No. 22-1, PageID.565. The form uses the phrase “as

is” in its title and capitalizes, bolds, and underlines that term:




Id. The same warranty disclaimer former also includes an additional

exclusion of warranties provision which Plaintiffs signed, affirming:

     “I understand that GENERAL RV OFFERS NO
     WARRANTIES, EXPRESS OR IMPLIED, ON THIS RV
     AND THAT I AM PURCHASING THE RV “AS IS” FROM
     GENERAL RV. GENERAL RV DISCLAIMS ALL
     WARRANTIES, EXPRESS OR IMPLIED, INCLUDING,
     BUT NOT LIMITED TO ANY IMPLIED WARRANTY OF
     MERCHANTABILITY      OR  FITNESS    FOR    A
     PARTICULAR PURPOSE.”

ECF No. 22-1, PageID.565; see also ECF No. 22-1, PageID.569–70

(General RV Service Call Agreement) (“General RV Center has sold the

unit to you “AS IS” and does not issue any warranties whatsoever either

express or implied. All warranties received by you are solely issued by
the manufacturer of your recreational vehicle/unit.”).

     According to the amended complaint, Everette Carrigg is “not

                                     6
functionally literate” and therefore “could not understand the terms of
the documents he signed and initialed at General RV.” ECF No. 29-2,

PageID.722. Patsy Carrigg apparently also has poor eyesight—she has

had two surgeries on her eyes and continues to be treated for vision

issues. ECF No. 29-2, PageID.721. Despite these limitations Plaintiffs

signed several forms, including the purchase agreement, in the process

of purchasing their RV. ECF 22-1, PageID.4–5. Everette Carrigg, the
primary buyer, also signed an additional acknowledgment averring that

he had received the purchase agreement, “was allowed the necessary and

requested amount of time to review its contents” and “fully underst[ood]
the terms and conditions.” ECF No. 22-1, PageID.571. Yet Plaintiffs

allege that General RV rushed them through the sales process, without

any meaningful opportunity to review the paperwork or to examine the

“fine print,” which Patsy Carrigg found difficult to read (and Everett

Carrigg apparently could not read at all). ECF No. 16, PageID.499; ECF

No. 29-2, PageID.722, 724.

     After purchasing the RV, Plaintiffs claim they immediately

discovered it was “mechanically unsound, unsafe to drive, and did not

conform to the representations that [General RV] had made.” ECF No.

16, PageID.503; ECF No. 29-2, PageID.726–27. Repairs were needed at

the outset, according to Plaintiffs, to address the following problems:

broken driver’s seat; defective step control modules; seeping jack seals;
malfunctioning R/R thermistor, camera, radio and monitors; and an
                                   7
unsealed or leaking toilet. ECF No. 16, PageID.503; ECF No. 29-2,
PageID.726–27. Plaintiffs also brought their recently purchased RV back

to the General RV service department to address a litany of more serious

structural and mechanical problems, including a windshield that popped

out of the vehicle, a defective leveling device, a malfunctioning awning

system, and unstable interior walls. ECF No. 16, PageID.504; ECF No.

29-2, PageID.727. But General RV then explained that there was in fact
no manufacturer’s warranty on the vehicle and apparently declined to

make the repairs Plaintiffs requested, or at least to do so free of charge.

ECF No. 16, PageID.505–06. Likewise, General RV refused to let
Plaintiffs trade in the apparently defective RV for a different, similarly

priced one. ECF No. 16, PageID.506.
     Plaintiffs assert they have been left with a worthless RV along with
an equally ineffective manufacturer’s warranty and service contract.

ECF No. 29-02, PageID.26. Seeking relief from this court, they now claim

that: (1) General RV breached implied warranties inherent in the sale of
any good; (2) General RV breached express warranties it made to

Plaintiffs about the condition of the Thor RV, the existence of a

manufacturer’s warranty, and General RV’s commitment to fulfilling the

Cornerstone service contract; (3) General RV breached warranties and

employed deceptive practices in violation of the Magnuson-Moss

Warranty Act, 15 U.S.C. § 2301 et seq.; (4) General RV made fraudulent

misrepresentations to them regarding the condition of the Thor RV; and
                                    8
(5) Cornerstone breached its service contract by failing to repair the RV.

ECF No. 16, PageID.19-27.

                              DISCUSSION

     Summary judgment is appropriate “if the movant shows that there
is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law.” See Fed. R. Civ. P. 56(a). A fact is

material only if it might affect the outcome of the case under the
governing law. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249

(1986). On a motion for summary judgment, the Court must view the

evidence and any reasonable inferences drawn from the evidence in the

light most favorable to the non-moving party. Matsushita Elec. Indus. Co.

v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (citations omitted);

Redding v. St. Edward, 241 F.3d 530, 531 (6th Cir. 2001).
     The moving party has the initial burden of demonstrating an

absence of a genuine issue of material fact. Celotex Corp. v. Catrett, 477

U.S. 317, 325 (1986). If the moving party carries this burden, the party

opposing the motion “must come forward with specific facts showing that

there is a genuine issue for trial.” Matsushita, 475 U.S. at 587. The trial

court is not required to “search the entire record to establish that it is

bereft of a genuine issue of material fact.” Street v. J.C. Bradford & Co.,

886 F.2d 1472, 1479–80 (6th Cir. 1989). Rather, the “nonmoving party

has an affirmative duty to direct the court’s attention to those specific

portions of the record upon which it seeks to rely to create a genuine issue
                                     9
of material fact.” In re Morris, 260 F.3d 654, 655 (6th Cir. 2001). The

Court must then determine whether the evidence presents a sufficient

factual disagreement to require submission of the challenged claims to

the trier of fact or whether the moving party must prevail as a matter of
law. See Anderson, 477 U.S. at 252.

      I.     Cornerstone’s motion for summary judgment

           Plaintiffs’ only claim against Cornerstone is for breach of contract
in connection with Cornerstone’s alleged failure to repair their RV. They

assert that Cornerstone was required to make these repairs under the

service contract they purchased through General RV. But the plain

language of the contract provides that Cornerstone was only obligated to

pay authorized service centers to make covered repairs to the RV—not to

make those repairs itself. See ECF No. 30-3, PageID.830 (Cornerstone
Contract). Even if the Court construes Plaintiffs’ “failure to repair” claim

as one for failure or refusal by Cornerstone to pay for needed repairs

(rather than to make repairs itself), as Plaintiffs request, the record

shows Cornerstone in fact paid each claim it received related to Plaintiffs’

RV.        Because    the   undisputed   material   facts   demonstrate   that

Cornerstone performed its obligations under the service contract, the

Court must grant summary judgment in favor of Cornerstone on

Plaintiffs’ claim for breach of contract.

           The elements of a claim for breach of contract under Michigan law

are: “(1) that there was a contract, (2) that the other party breached the
                                         10
contract and, (3) that the party asserting breach of contract suffered

damages as a result of the breach.” Lossia v. Flagstar Bancorp, Inc., No.

15-12540, 2016 WL 520867, *2 (E.D. Mich. Feb. 10, 2016) (quoting AFT

Mich. v. Michigan, 846 N.W.2d 583, 590 (Mich. Ct. App. 2014)). Plaintiffs
purchased their Cornerstone service contract from General RV the same

day they purchased their vehicle. ECF No. 23-1, PageID.630. Although

the contract was purchased through General RV, it makes clear that it is
an agreement between Plaintiffs and Cornerstone only. See ECF No. 23-

1, PageID.630 (“This Contract is between You and the Obligor

(hereinafter referred to as We, Us, and Our) – Cornerstone United

Administrative Services, Inc.”). General RV is not a party to the contract

and the contract did not establish any warranty by or service contract

with General RV. See ECF No. 30-3; Chaudoin v. Thor Motor Coach, Inc.,
No. 15-13871, 2017 WL 3485803, at *14 (E.D. Mich. Aug. 15, 2017)

(examining an apparently identical Cornerstone service contract in a

similar case and determining that it established no obligation on the part

of General RV). Under the service contract Plaintiffs signed, Cornerstone

was required only to reimburse Plaintiffs for covered repairs to the RV

completed by authorized service centers. See ECF No. 30-3, PageID.830–

35. Plaintiffs were not required to have their RV serviced at General RV

and in fact could have gone to any authorized service dealer for repairs.

See ECF No. 35, PageID.1002. The record is unclear as to why Plaintiffs

did not seek to have repairs performed by other service centers under the
                                   11
Cornerstone warranty, if General RV refused to help them.

     Four different claims were submitted to Cornerstone for repairs to

Plaintiffs’ vehicle, all of which were completed at General RV. ECF No.

23-1, PageID.632–39. Claim detail summaries produced by Cornerstone
establish that it in fact paid each of these four claims. See ECF No. 23-1,

PageID.632–39; ECF No. 35, PageID.1001 (Frank Caballero Aff.)

(“CornerStone had performed under the service contract on each occasion
where a claim for benefits was made to CornerStone on behalf of Mr. and

Mrs. Carrigg.”). Cornerstone paid each of Plaintiffs’ claims in full, minus

a $150 deductible. ECF No. 23-1, PageID.632–39. Though Plaintiffs

contend that “Cornerstone failed or refused to pay for the needed repairs

to the RV,” they have produced no evidence to support this assertion. ECF

No. 30, PageID.800. The evidentiary record therefore does not suggest
that Cornerstone in any way breached its obligations to Plaintiffs under

the service contract.

     Another argument Plaintiffs raise in opposition to Cornerstone’s

summary judgment motion is that the service contract “appears to be void

ab initio” because it states that coverage will not be available “[i]f the

original warranty has ever been voided by the manufacturer.” ECF No.

30, PageID.799–800 (Plaintiffs’ Resp. Br.); ECF No. 30-3, PageID.831

(Cornerstone Contract). Plaintiffs assert that the original manufacturer’s

warranty on Plaintiffs’ RV had in fact been voided. ECF No. 30,

PageID.799–800 (Plaintiffs’ Resp. Br.). But Plaintiffs have not produced
                                    12
evidence in support of their argument that the manufacturer’s warranty

or Cornerstone service contract was ever voided. According to the text of

the service contract, the agreement with Cornerstone remains in force

and will not expire until November 20, 2019. ECF No. 30-3, PageID.830
(Cornerstone Contract); ECF No. 35, PageID.1002 (Frank Caballero Aff.).

Further, General RV has provided an affidavit by a consumer affairs

manager at Thor Motor Coach, Inc., manufacturer of the RV at issue,
averring that the manufacturer’s warranty was provided only to the RV’s

initial purchaser and was valid just “for 12 months or 15,000 miles on the

covered portions of the house portion of the motorhome, and for 24

months or 24,000 miles on the steel or aluminum frame structure, only.”

ECF No. 35, PageID.1004–05 (Celina Tyler Aff.). The manufacturer’s

warranty thus had expired before Plaintiffs purchased the RV. Id. It was
not voided. Id. Besides, if the Cornerstone service contract was void ab

initio, as Plaintiffs argue, their claim for breach of contract against

Cornerstone would necessarily fail. The existence of a contract is a

required element for breach of contract. AFT Mich., 846 N.W.2d at 590.

     Because    the   undisputed    material   facts   demonstrate    that

Cornerstone paid in full each of the claims it received for covered repairs

to Plaintiffs’ RV and thereby fulfilled its obligations under the service

contract, Plaintiffs have failed to establish a genuine issue of material

fact as to whether Cornerstone breached the terms of the contract. ECF

No. 23-1, PageID.632–39. On this basis, summary judgment will be
                                    13
granted in favor of Cornerstone on Plaintiffs’ breach of contract claim.

   II.     General RV’s motion for summary judgment

         Plaintiffs assert several claims against Defendant General RV for

breach of implied and express warranties, related violations of the
Magnuson-Moss Warranty Act, 15 U.S.C. § 2301 et seq., and for

fraudulent misrepresentation. General RV asserts that it is entitled to

summary judgment on these claims because Plaintiffs purchased the RV
“as is,” with all warranties disclaimed by the purchase agreement. The

Court agrees and will accordingly grant General RV’s motion for

summary judgment.

           A. Violation of implied warranties

         Every contract for the sale of goods includes implied warranties of

merchantability and fitness for a particular purpose, unless the warranty
is excluded or modified. Lumber Mut. Ins. Co. v. Clarklift of Detroit, Inc.,

569 N.W.2d 681, 682 (Mich. Ct. App. 1997) (per curiam) (citing Mich.

Comp. Laws §§ 440.2314, 440.2315); Davis v. LaFontaine Motors, Inc.,

719 N.W.2d 890, 895 (Mich. Ct. App. 2006). Implied warranties may “be

negated by contrary contractual terms meeting the requirements of

[Mich. Comp. Laws § 440.2316(2), (3)].” Rokicsak v. Colony Marine Sales

and Serv., Inc., 219 F. Supp. 2d 810, 815 (E.D. Mich. 2002) (quoting

McGhee v. GMC Truck & Coach Div., 296 N.W.2d 286, 289 (Mich. Ct.

App. 1980)). Under Mich. Comp. Laws § 440.2316, “unless the

circumstances indicate otherwise, all implied warranties are excluded by
                                      14
expressions like ‘as is’, ‘with all fault’ or other language which in common

understanding calls the buyer’s attention to the exclusion of warranties

and makes plain that there is no implied warranty.” Additionally, “[t]o

exclude or modify the implied warranty of merchantability . . . the
[disclaimer] language must mention merchantability and in case of a

writing must be conspicuous.” Mich. Comp. Laws § 440.2316(2).

Likewise, “to exclude or modify any implied warranty of fitness the
exclusion must be by a writing and conspicuous.” Id. “[A] printed heading

in capitals is conspicuous and language in the body of a form is

conspicuous if it is larger or in contrasting type or color.” HRL Land or

Sea Yachts v. Travel Supreme, Inc., No. 1:07-cv-945, 2009 WL 427375, *3

(W.D. Mich. Feb. 20, 2009) (citing Mich. Comp. Laws § 440.1201(j)). The

statute goes on to expressly state that language is sufficient to exclude
all implied warranties of fitness “if it states, for example, that ‘There are

no warranties which extend beyond the description on the face hereof.’”

Id.

      Here, the purchase agreement at issue plainly includes language—

in bolded, capital letters—expressly warning that “this RV is sold ‘as is’

by dealer, and dealer disclaims all warranties express or implied,

including, but not limited to any implied warranty of merchantability or

fitness for a particular purpose.” ECF No. 22-1, PageID.563 (Purchase

Agreement). This disclaimer specifies the “as is” nature of the sale and,

consistent with Michigan law’s requirements for disclaimer of the
                                     15
implied    warranty     of   merchantability,     specifically   mentions

merchantability. See Mich. Comp. Laws § 440.2316(2). Further, as

required by state law to negate the implied warranties of merchantability

and fitness, the disclaimer is conspicuous and in writing. Id. The
language appears on the reverse side of the relatively concise two-page

purchase agreement, in bolded, capitalized, albeit small font. ECF No.

22-1, PageID.563. Further, the same “as is” sale language and exclusion
of warranties appears not only in the purchase agreement, but also in the

following documents signed by Plaintiffs: (1) “General RV ‘As Is’ and

Warranty Disclaimer Form,” ECF No. 22-1, PageID.565; (2) “Delivery

Receipt,   Storage,   Agreement     and   Risk    of   Loss   Notice   and

Acknowledgment,” ECF No. 22-1, PageID.567; and (3) “Service Call

Agreement,” ECF No. 22-1, PageID.569. Courts interpreting almost
identical warranty disclaimers in cases applying Michigan law have

found them sufficient. See, e.g., Dolores v. General R.V. Center, Inc., No.

19-10413, 2019 WL 2601311, at *3 (E.D. Mich. June 25, 2019); Rokicsak,

219 F. Supp. 2d at 815; Pidcock v. Ewing, 371 F. Supp. 2d 870, 880 (E.D.

Mich. 2005); HRL Land or Sea Yachts, 2009 WL 427375 at **1–3.

Michigan law allows for the disclaimer of implied warranties and the

Courts finds that the multiple disclaimers included in the purchase

documents at issue (and most critically, in the purchase agreement) are




                                    16
effective.1

      Plaintiffs’ contention that they were unable to read the text of the

purchase agreement and related documents, and were therefore unaware

of the warranty disclaimers, will not prevent summary judgment in favor

of General RV. “It is well established that failure to read an agreement

is not a valid defense to enforcement of a contract. A contracting party

has a duty to examine a contract and know what the party has signed,

and the other contracting party cannot be made to suffer for neglect of

that duty.” Montgomery v. Fid. & Guar. Life Ins. Co., 713 N.W.2d 801,

804 (Mich. Ct. App. 2005) (citations omitted). “[I]n Michigan, a party who
signs a document is deemed to know the contents of those documents and

may not claim ignorance to avoid enforcement of the instrument.” HRL

Land or Sea Yachts, 2009 WL 427375 at *4 (citing Scholz v. Montgomery
Ward & Co., Inc., 468 N.W.2d 845, 848 (Mich. 1991)). Plaintiffs’ alleged

inability to read the purchase agreement is not a defense to enforcement

of the contract against them.

      The contents of the purchase agreement and related sale documents


1 To the extent Plaintiffs are arguing that the Magnuson-Moss Warranty Act, 15
U.S.C. § 2308(a), does not permit disclaimer of implied warranties where a written
warranty is provided, it is clear from the record that no written warranty was
provided by General RV. The purchase agreement plainly states that General RV
disclaimed all express and implied warranties, and that any written warranties “are
offered by the manufacturer of the RV.” ECF No. 22-1, PageID.563. Moreover, “an
MMWA claim for breach of warranty depends on the plaintiff having a valid state law
implied warranty claim,” which Plaintiffs have not presented. HRL Land or Sea
Yachts, 2009 WL 427375 at *5 (citing Harnden v. Ford Motor Co., 408 F. Supp. 2d
300, 308 (E.D. Mich. 2004)).
                                        17
are not in dispute. The Court finds that the implied warranty disclaimers

contained therein meet the requirements for disclaimers established by

Michigan law. General RV’s disclaimer of any implied warranties was

effective and, as a result, Plaintiffs’ claim for violation of implied
warranties fails as a matter of law. Summary judgment in favor of

General RV is warranted on this claim.

         B. Violation of express warranties
      Under Michigan law, a seller who makes “[a]n affirmation of fact or

promise . . . to the buyer which relates to the goods and becomes part of

the basis of the bargain” creates an express warranty that “the goods

shall conform to the affirmation or promise.” Mich. Comp. Laws

§ 440.2313(1)(a). Likewise, a seller who gives the buyer “[a] description

of the goods which is made part of the basis of the bargain creates an
express warranty that the goods shall conform to the description.” Mich.

Comp. Laws § 440.2313(1)(b). As explained by the Michigan Court of

Appeals, however, “any alleged oral statements made by [a seller’s]

representatives about the reliability of the [product] . . . are subject to the

UCC statute of frauds and are therefore excluded to the extent they are

inconsistent with the parties’ written expressions.” Rodger v. Ford Motor

Co., No. 275578, 2008 WL 4646140, *5 (Mich. Ct. App. Oct. 21, 2008)

(citing Mich. Comp. Laws § 440.2202) (“Terms . . . to which . . . the

parties agree or which are otherwise set forth in a writing intended by

the parties as a final expression of their agreement with respect to those
                                      18
terms . . . may not be contradicted by evidence of any prior agreement or

of a contemporaneous oral agreement.”)). Accordingly, where a written

agreement exists between the parties and that agreement is clear and

unambiguous, “parol evidence of prior negotiations and representations
cannot be adduced to create an express warranty and thereby vary the

terms of the contract.” Heritage Res., Inc. v. Caterpillar Fin. Serv. Corp.,

774 N.W.2d 332, 342 (Mich. Ct. App. 2009) (quoting Salzman v.
Maldaver, 24 N.W.2d 161, 165 (Mich. 1946)).

     It is undisputed that the parties’ agreement was put into writing in

the form of the fully executed purchase agreement. See ECF No. 22-1,

PageID.562–63. That agreement also contains an integration clause

explicitly acknowledging that the purchase agreement “contains the

entire understanding between General RV and Purchaser” and that no
other representations, verbal or written, had been made by General RV

or relied on by Plaintiffs in entering into the agreement. Id. at

PageID.562; Wonderland Shopping Ctr. Venture Ltd. P’ship v. CDC

Mortg. Capital, Inc., 274 F.3d 1085, 1095 (6th Cir. 2001) (“[A]n

integration clause in a written contract conclusively establishes that the

parties intended the written contract to be the complete expression of the

agreement.”) (applying Michigan law). Plaintiffs are therefore precluded

from suing General RV under a theory of violation of express warranties

not contained in the purchase agreement. See Irwin Seating Co. v. Int’l

Bus. Mach. Corp., No. 1:04CV568, 2005 WL 1475390, at *9 (W.D. Mich.
                                    19
June 22, 2005) (explaining that plaintiff was precluded from suing on a

theory of violation of express warranties because the agreement

contained a conspicuous disclaimer of any prior statements to the

contrary and an integration clause). Summary judgment on Plaintiffs’
claim for breach of express warranties must be entered in General RV’s

favor.

         C. Magnuson-Moss Warranty Act
     Plaintiffs next assert that General RV violated the Magnuson-Moss

Warranty Act, 15 U.S.C. § 2308, by attempting to disclaim the implied

warranties of fitness and merchantability within 90 days of selling them

a service contract. The Act creates a private right of action for “a

consumer who is damaged by the failure of a supplier, warrantor, or

service contractor to comply with any obligation under this chapter, or
under a written warranty, implied warranty, or service contract.” 15

U.S.C. § 2310(d)(1). It “serves to supplement state-law implied

warranties   only   by   prohibiting   their   disclaimer   in   certain

circumstances”—specifically, when the seller disclaims an implied

warranty while either making a written warranty to the consumer or

entering into a service contract. Pidcock, 371 F. Supp. 2d at 878–79

(emphasis omitted) (quoting Rokicsak, 219 F. Supp. 2d at 817–18).

     Again, the record in this case establishes that General RV did not

enter into any service contract with Plaintiffs or provide a written

warranty. Although Plaintiffs purchased a service contract through
                                  20
General RV, that agreement was a contract between Plaintiffs and

Cornerstone only. See ECF No. 23-1, PageID.630 (“This Contract is

between You and the Obligor (hereinafter referred to as We, Us, and Our)

– Cornerstone United Administrative Services, Inc.”). General RV is not
a party to the contract nor did the contract establish any warranty by or

service contract with General RV. See ECF No. 30-3; Chaudoin, 2017 WL

3485803 at *14; supra at 11. Because General RV neither made any
express warranty to Plaintiffs nor entered into a service contract with

them, Plaintiffs cannot sustain a claim for breach of 15 U.S.C. § 2308

against General RV. See HRL Land or Sea Yachts, 2009 WL 427375 at

*6 (explaining that the Magnuson-Moss Warranty Act “merely provides

a federal cause of action when a supplier disclaims an implied warranty

while making either a written warranty or entering into a new service
contract.”). The Court will accordingly enter summary judgment in favor

of General RV on Plaintiffs’ claims for violation of the Act.

        D. Fraudulent misrepresentation

     Plaintiffs’ final claim is that General RV and its representatives

knowingly made false statements about the quality and condition of the

RV they purchased, and that these false statements induced Plaintiffs to

purchase the RV, and thereby to suffer damages. Under Michigan law, to

prove fraudulent misrepresentation a plaintiff must establish six

elements: “(1) the defendant made a material representation; (2) the

representation   was    false;   (3)   when   the   defendant   made   the
                                       21
representation, it knew that it was false, or made the representation

recklessly, without any knowledge of its truth, and as a positive

assertion; (4) the defendant made the representation with the intention

that it should be acted on by the plaintiff; (5) the plaintiff acted in reliance
on the representation; and (6) the plaintiff suffered injury due to his

reliance on the representation.” MacDonald v. Thomas M. Cooley Law

School, 724 F.3d 654, 662 (6th Cir. 2013) (citing Hord v. Envtl. Research
Inst. of Mich., 617 N.W.2d 543, 546 (Mich. 2000) (per curiam)). Further,

the plaintiff’s reliance on the alleged representation must have been

reasonable. Novak v. Nationwide Mut. Ins. Co., 599 N.W.2d 546, 553–54

(Mich. Ct. App. 1999).

      The Michigan Supreme Court has expressly held that “[r]eliance on

pre-contractual representations is unreasonable as a matter of law when
the contract contains an integration clause.” N. Warehousing, Inc. v.

State, Dep’t of Educ., 714 N.W.2d 287, 287 (Mich. 2006). Further, “when

a contract contains a valid merger clause, the only fraud that could vitiate

the contract is fraud that would invalidate the merger clause itself, i.e.,

fraud relating to the merger clause or fraud that invalidates the entire

contract.” UAW-GM Human Res. Ctr. V. KSL Recreation Corp., 579

N.W.2d 411, 503 (Mich. Ct. App. 1998)2. Plaintiffs have made no express


2 The holding in UAW-GM is not without its critics. A commentator in the Michigan
Bar Journal criticized this and other Michigan cases for creating a rule that
effectively makes it possible for a seller to get away with knowingly fraudulent

                                       22
allegations and presented no evidence that would tend to show that

General RV made false representations about the integration clause,

such as a specific false statement to the effect that some precontract

agreement or representation was actually meant to be incorporated
within the written agreement when it was not, or that an agreement

which was not really complete actually was—so that the incorporation

clause was false. Id. at 505. To the contrary, the purchase agreement
contains clear and express disclaimers of all warranties—express and

implied—by General RV. Under Michigan law, because the purchase

agreement contains a valid integration clause expressly disavowing

reliance on any previous representations by General RV, and Plaintiffs

have not alleged or shown that General RV made any fraudulent

representations that would undermine the validity of the integration
clause or that of the entire agreement, General RV is entitled to summary

judgment as a matter of law on Plaintiffs’ claim for fraudulent

misrepresentation.

                                 CONCLUSION
      While the Court is constrained by its duty to apply governing law,

which will result in summary judgment for General RV, this ruling

should not be taken as judicial approval of the near-predatory business


conduct as long as he or she can get the purchaser to sign an agreement with a broad
integration clause disclaiming the impact of any statements not explicitly included in
the contract. See Lederman, Freedom to Defraud: Making Michigan Safe for Fraud,
87 MICH. B.J. 19 (Mar. 2008).
                                         23
practices alleged in the complaint against General RV and recounted in

the factual background of this order. Everett and Patsy Carrigg were 79

and 74 years old at the time they purchased their RV. Mr. Carrigg is

allegedly functionally illiterate and Mrs. Carrigg has poor eye-sight.
These contracts had small print. The “aggressive” salespersons allegedly

made oral statements that there was a 10-year manufacturer’s warranty

still in effect, when the warranty had in fact already expired at the time
of the sale. The Carriggs, however, signed document after document

acknowledging there were no promises made outside of the purchase

agreement. Such broad “as is” disclaimers and integration clauses, as

they are enforced under Michigan law, may have enabled General RV to

prevail in this litigation and in other similar cases. But these victories

should not be seen as granting a license to dealerships to make
outlandishly false promises knowing they will be protected against any

liability once the customer signs on the dotted line. The Michigan

Legislature should consider beefing up this state’s consumer-protection

laws to prevent the kind of conduct described in Plaintiffs’ amended

complaint.

     Nevertheless, for the reasons set out in detail above, the motion for

summary judgment of Defendant Cornerstone United, Inc. will be

GRANTED. Defendant General R.V. Center, Inc.’s motion for summary

judgment will also be GRANTED. Plaintiffs’ request for leave to once

again amend their complaint is DENIED. See Yuhasz v. Brush Wellman,
                                   24
Inc., 341 F.3d 559, 569 (6th Cir. 2003) (explaining that “leave to amend

may be denied where the amendment would be futile”). The Court will

address Defendants’ request for sanctions in a separate order.



Dated: September 30, 2019 s/Terrence G. Berg
                          TERRENCE G. BERG
                          UNITED STATES DISTRICT JUDGE



                         Certificate of Service
      I hereby certify that this Order was electronically filed, and the
parties and/or counsel of record were served on September 30, 2019.
                             s/A. Chubb
                             Case Manager




                                   25
